ACCEPTED
                                                                         05-18-00487-CV
                                                               FIFTH COURT OF APPEALS
                                                                         DALLAS, TEXAS
                                                                      5/21/2018 11:54 AM
                                                                              LISA MATZ
                                                                                  CLERK

               NO. 05-18-00487-CV

       IN THE COURT OF APPEALS           FILED IN
                                  5th COURT OF APPEALS
    FOR THE FIFTH DISTRICT OF TEXAS DALLAS, TEXAS
             DALLAS, TEXAS        5/21/2018 11:54:44 AM
                                                        LISA MATZ
                 KAREN MISKO,                             Clerk
                   Appellant

                         v.

                 TRACY JOHNS,
                    Appellee

        On Accelerated Interlocutory Appeal
from the 429TH District Court of Collin County, Texas
              Cause No. 429-01844-2013
         The Honorable Jill Willis, Presiding


    SECOND AMENDED NOTICE OF
ACCELERATED INTERLOCUTORY APPEAL

                      Joe Sibley
               State Bar No. 24047203
              sibley@camarasibley.com
                       CAMARA
                   & SIBLEY, L.L.P.
          4400 Post Oak Blvd., Suite 2700
                Houston, Texas 77027
            (713) 966-6789 – Telephone
             (713) 583-1131 – Facsimile
          COUNSEL FOR APPELLANT
TO THE HONORABLE COURT OF APPEALS:

      1. Under Texas Rule of Appellate Procedure 25.1(b), Appellant hereby files

her Second Amended Notice of Accelerated Interlocutory Appeal as follows:

      2. Pursuant to Tex. Civ. Prac. & Rem. Code 51.014(a)(12), Plaintiff Karen

Misko desires to appeal the trial court’s Order Denying Defendant’s Motion to

Dismiss under the Texas Citizen’s Participation Act (“TCPA”) dated May 1, 2018

(“Order”), which was later reduced to written Order on May 14, 2018, and the trial

court’s written order overruling Misko’s Objections to TCPA Evidence (only as to

paragraph 8 of Redding Declaration) dated May 1, 2018 to the Fifth Court of

Appeals.

      3. Notice is further given that, because this is an accelerated interlocutory

appeal of a denial of a Motion filed under the TCPA, pursuant to Tex. Civ. Prac. &

Rem. Code 51.014(b), this Notice of Appeal hereby stays all further proceedings in

the trial court pending resolution of the appeal.

      3. This second amended notice of appeal includes reference to the Court’s

written Order on the TCPA Motion, which was reduced to written order on May 14,

2018 and references the ruling on from the bench on May 1, 2018.




                                          1
                                   Respectfully submitted,

                                   CAMARA & SIBLEY, L.L.P.


                                   By:      /s/ Joe Sibley
                                      Joe Sibley
                                      State Bar No. 24047203
                                      sibley@camarasibley.com
                                   4400 Post Oak Pkwy, Suite 2700
                                   Houston, Texas 77027
                                   (713) 966-6789 – Telephone
                                   (713) 583-1131 – Facsimile

                                   ATTORNEYS FOR APPELLANT


                         CERTIFICATE OF SERVICE

      I hereby certify that on this 21st day of May, 2018, a true and correct copy of
this Second Amended Notice of Accelerated Interlocutory Appeal was sent by
Eservice to the following individuals:

AMY B. GANCI
State Bar No. 07611600
Email: aganci@gancilaw.com
GANCI, LLP
6688 North Central Expressway
Suite 1050
Dallas, Texas 75206
Telephone: (214) 969-7373
Facsimile: (214) 969-7648
ATTORNEYS FOR APPELLEE

                                       /s/ Joe Sibley
                                       Joe Sibley



                                         2